Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 1 of 18 Page ID #:252



 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
10                       CENTRAL DISTRICT OF CALIFORNIA
11
   RICHARD PAYNE, an individual;                 CASE NO. CV 17-09044 CAS (KSx)
12 JANCHAI PAYNE, an individual; K.P.,           [Hon. Judge Christina A. Snyder, 1st CH, Ctrm. 8D]
   a minor, by and through her guardian ad       [Mag. Karen L. Stevenson , Roybal CH, Ctrm. 580]
13 litem,
14             Plaintiffs,                       [PROPOSED]
                                                 PROTECTIVE ORDER
15 vs.
16 CITY OF LOS ANGELES; Police Chief
   CHARLIE BECK, in his individual
17 capacity; Does 1-100, inclusive,
18             Defendants.
19
20
21
22
23
24
25
26
27
28
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 2 of 18 Page ID #:253



 1
     1.    INTRODUCTION
 2
           1.1    PURPOSES AND LIMITATIONS
 3
           Discovery in this action is likely to involve production of confidential,
 4
     proprietary, or private information for which special protection from public
 5
     disclosure and from use for any purpose other than prosecuting this litigation may
 6
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7
     enter the following Stipulated Protective Order. The parties acknowledge that this
 8
     Order does not confer blanket protections on all disclosures or responses to
 9
     discovery and that the protection it affords from public disclosure and use extends
10
     only to the limited information or items that are entitled to confidential treatment
11
     under the applicable legal principles. The parties further acknowledge, as set forth
12
     in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13
     to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14
     procedures that must be followed and the standards that will be applied when a
15
     party seeks permission from the court to file material under seal.
16
           1.2    GOOD CAUSE STATEMENT
17
           In this case, Plaintiffs claim excessive use of force by law enforcement officers
18
     who acted while in the course of their employment. In connection with these claims,
19
     plaintiffs intend to seek discovery related to the officers’ personal and personnel
20
     information and background.
21
           Plaintiffs are seeking materials and information that Defendant City of Los
22
     Angeles (“City”) maintain as confidential. These records may contain confidential
23
     files such as personnel files of the police officers involved in this incident, Internal
24
     Affairs materials and information, video recordings, audio recordings, and
25
     information and other administrative materials and information currently in the
26
     possession of the City and which City believes need special protection from public
27
     disclosure and from use for any purpose other than prosecuting this litigation.
28

                                                1
                                   STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 3 of 18 Page ID #:254



 1
     Plaintiffs are also likely to seek official information contained in the personnel files
 2
     of the police officers involved in the subject incident, which the City maintains as
 3
     strictly confidential and which City believes need special protection from public
 4
     disclosure and from use for any purpose other than prosecuting this litigation.
 5
            City asserts that the confidentiality of the materials and information sought by
 6
     Plaintiff is recognized by California and federal law, as evidenced inter alia by
 7
     California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D.
 8
     Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has not
 9
     publicly released the materials and information referenced above except under
10
     protective order or pursuant to a court order, if at all. These materials and
11
     information are of the type that has been used to initiate disciplinary action against
12
     Los Angeles Police Department (“LAPD”) officers, and has been used as evidence in
13
     disciplinary proceedings, where the officers’ conduct was considered to be contrary
14
     to LAPD policy.
15
            The City contends that absent a protective order delineating the responsibilities
16
     of nondisclosure on the part of the parties hereto, there is a specific risk of
17
     unnecessary and undue disclosure by one or more of the many attorneys, secretaries,
18
     law clerks, paralegals and expert witnesses involved in this case, as well as the
19
     corollary risk of embarrassment, harassment and professional and legal harm on the
20
     part of the LAPD officers referenced in the materials and information.
21
            The City also contends that the unfettered disclosure of the materials and
22
     information, absent a protective order, would allow the media to share this
23
     information with potential jurors in the area, impacting the rights of the City herein
24
     to receive a fair trial.
25
            Thus, good cause exists for the entry of this pretrial protective order in that the
26
     action involves claims of excessive force by law enforcement officers who acted
27
     while in the course of their employment. Accordingly, to expedite the flow of
28

                                                2
                                   STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 4 of 18 Page ID #:255



 1
     information, to facilitate the prompt resolution of disputes over confidentiality of
 2
     discovery materials, to adequately protect information the parties are entitled to keep
 3
     confidential, to ensure that the parties are permitted reasonable necessary uses of such
 4
     material in preparation for and in the conduct of trial, to address their handling at the
 5
     end of the litigation, and serve the ends of justice, a protective order for such
 6
     information is justified in this matter. It is the intent of the parties that information
 7
     will not be designated as confidential for tactical reasons and that nothing be so
 8
     designated without a good faith belief that it has been maintained in a confidential,
 9
     non-public manner, and there is good cause why it should not be part of the public
10
     record of this case. In order to enable the parties and the Court to more efficiently
11
     work through concerns raised regarding the propriety of disclosing any such
12
     information, the parties wish the Court to enter the following proposed order into the
13
     record.
14
           1.3    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
15
                  SEAL
16
           The parties further acknowledge, as set forth in Section 12.3, below, that this
17
     Stipulated Protective Order does not entitle them to file confidential information
18
     under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
19
     the standards that will be applied when a party seeks permission from the court to file
20
     material under seal.
21
           There is a strong presumption that the public has a right of access to judicial
22
     proceedings and records in civil cases. In connection with non-dispositive motions,
23
     good cause must be shown to support a filing under seal. See Kamakana v. City and
24
     County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
25
     Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
26
     Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
27
     require good cause showing), and a specific showing of good cause or compelling
28

                                                3
                                   STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 5 of 18 Page ID #:256



 1
     reasons with proper evidentiary support and legal justification, must be made with
 2
     respect to Protected Material that a party seeks to file under seal. The parties’ mere
 3
     designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 4
     without the submission of competent evidence by declaration, establishing that the
 5
     material sought to be filed under seal qualifies as confidential, privileged, or
 6
     otherwise protectable—constitute good cause.
 7
           Further, if a party requests sealing related to a dispositive motion or trial, then
 8
     compelling reasons, not only good cause, for the sealing must be shown, and the
 9
     relief sought shall be narrowly tailored to serve the specific interest to be protected.
10
     See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
11
     each item or type of information, document, or thing sought to be filed or introduced
12
     under seal in connection with a dispositive motion or trial, the party seeking
13
     protection must articulate compelling reasons, supported by specific facts and legal
14
     justification, for the requested sealing order. Again, competent evidence supporting
15
     the application to file documents under seal must be provided by declaration.
16
           Any document that is not confidential, privileged, or otherwise protectable in
17
     its entirety will not be filed under seal if the confidential portions can be redacted. If
18
     documents can be redacted, then a redacted version for public viewing, omitting only
19
     the confidential, privileged, or otherwise protectable portions of the document, shall
20
     be filed. Any application that seeks to file documents under seal in their entirety
21
     should include an explanation of why redaction is not feasible.
22
     2.    DEFINITIONS
23
           2.1    Action: Richard Payne et al. vs. City of Los Angeles, Case No. CV 17-
24
     09044 CAS (KSx).
25
           2.2    Challenging Party: a Party or Non-Party that challenges the designation
26
     of information or items under this Order.
27
           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
28

                                                4
                                   STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 6 of 18 Page ID #:257



 1
     how it is generated, stored or maintained) or tangible things that qualify for protection
 2
     under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 3
     Cause Statement. This also includes (1) any information copied or extracted from the
 4
     Confidential information; (2) all copies, excerpts, summaries or compilations of
 5
     Confidential information; and (3) any testimony, conversations, or presentations that
 6
     might reveal Confidential information.
 7
           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 8
     support staff).
 9
           2.5    Designating Party: a Party or Non-Party that designates information or
10
     items that it produces in disclosures or in responses to discovery as
11
     “CONFIDENTIAL.”
12
           2.6    Disclosure or Discovery Material: all items or information, regardless of
13
     the medium or manner in which it is generated, stored, or maintained (including,
14
     among other things, testimony, transcripts, and tangible things), that are produced or
15
     generated in disclosures or responses to discovery in this matter.
16
           2.7    Expert: a person with specialized knowledge or experience in a matter
17
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
18
     an expert witness or as a consultant in this Action.
19
           2.8    House Counsel: attorneys who are employees of a party to this Action.
20
     House Counsel does not include Outside Counsel of Record or any other outside
21
     counsel.
22
           2.9    Non-Party: any natural person, partnership, corporation, association, or
23
     other legal entity not named as a Party to this action.
24
           2.10 Outside Counsel of Record: attorneys who are not employees of a party
25
     to this Action but are retained to represent or advise a party to this Action and have
26
     appeared in this Action on behalf of that party or are affiliated with a law firm which
27
     has appeared on behalf of that party, and includes support staff.
28

                                                5
                                   STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 7 of 18 Page ID #:258



 1
           2.11 Party: any party to this Action, including all of its officers, directors,
 2
     employees, consultants, retained experts, and Outside Counsel of Record (and their
 3
     support staffs).
 4
           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5
     Discovery Material in this Action.
 6
           2.13 Professional Vendors: persons or entities that provide litigation support
 7
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9
     and their employees and subcontractors.
10
           2.14 Protected Material: any Disclosure or Discovery Material that is
11
     designated as “CONFIDENTIAL.”
12
           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13
     from a Producing Party.
14
     3.    SCOPE
15
           The protections conferred by this Stipulation and Order cover not only
16
     Protected Material (as defined above), but also (1) any information copied or
17
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
18
     compilations of Protected Material; and (3) any testimony, conversations, or
19
     presentations by Parties or their Counsel that might reveal Protected Material.
20
           Any use of Protected Material at trial will be governed by the orders of the trial
21
     judge. This Order does not govern the use of Protected Material at trial.
22
     4.    DURATION
23
           Once a case proceeds to trial, all of the information that was designated as
24
     confidential or maintained pursuant to this protective order becomes public and will
25
     be presumptively available to all members of the public, including the press, unless
26
     compelling reasons supported by specific factual findings to proceed otherwise are
27
     made to the trial judge in advance of the trial. See Kamakana v. City and County of
28

                                               6
                                  STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 8 of 18 Page ID #:259



 1
     Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 2
     showing for sealing documents produced in discovery from “compelling reasons”
 3
     standard when merits-related documents are part of court record). Accordingly, the
 4
     terms of this protective order do not extend beyond the commencement of the trial.
 5
     5.    DESIGNATING PROTECTED MATERIAL
 6
           5.1     Exercise of Restraint and Care in Designating Material for Protection.
 7
     Each Party or Non-Party that designates information or items for protection under this
 8
     Order must take care to limit any such designation to specific material that qualifies
 9
     under the appropriate standards. The Designating Party must designate for protection
10
     only those parts of material, documents, items, or oral or written communications that
11
     qualify so that other portions of the material, documents, items, or communications
12
     for which protection is not warranted are not swept unjustifiably within the ambit of
13
     this Order.
14
           Mass, indiscriminate, or routinized designations are prohibited. Designations
15
     that are shown to be clearly unjustified or that have been made for an improper
16
     purpose (e.g., to unnecessarily encumber the case development process or to impose
17
     unnecessary expenses and burdens on other parties) may expose the Designating
18
     Party to sanctions.
19
           If it comes to a Designating Party’s attention that information or items that it
20
     designated for protection do not qualify for protection, that Designating Party must
21
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
22
           5.2     Manner and Timing of Designations. Except as otherwise provided in
23
     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25
     under this Order must be clearly so designated before the material is disclosed or
26
     produced.
27
           Designation in conformity with this Order requires:
28

                                               7
                                  STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 9 of 18 Page ID #:260



 1
                      (a)    for information in documentary form (e.g., paper or
 2
                electronic documents, but excluding transcripts of depositions or other
 3
                pretrial or trial proceedings), that the Producing Party affix at a
 4
                minimum, the legend “CONFIDENTIAL” (hereinafter
 5
                “CONFIDENTIAL legend”), to each page that contains protected
 6
                material. If only a portion or portions of the material on a page qualifies
 7
                for protection, the Producing Party also must clearly identify the
 8
                protected portion(s) (e.g., by making appropriate markings in the
 9
                margins).
10
                      A Party or Non-Party that makes original documents available for
11
                inspection need not designate them for protection until after the
12
                inspecting Party has indicated which documents it would like copied and
13
                produced. During the inspection and before the designation, all of the
14
                material made available for inspection will be deemed
15
                “CONFIDENTIAL.” After the inspecting Party has identified the
16
                documents it wants copied and produced, the Producing Party must
17
                determine which documents, or portions thereof, qualify for protection
18
                under this Order. Then, before producing the specified documents, the
19
                Producing Party must affix the “CONFIDENTIAL legend” to each page
20
                that contains Protected Material. If only a portion or portions of the
21
                material on a page qualifies for protection, the Producing Party also must
22
                clearly identify the protected portion(s) (e.g., by making appropriate
23
                markings in the margins).
24
                      (b)    for testimony given in depositions that the Designating
25
                Party identify the Disclosure or Discovery Material on the record, before
26
                the close of the deposition all protected testimony.
27
                      (c)    for information produced in some form other than
28

                                             8
                                STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 10 of 18 Page ID #:261



 1
                     documentary and for any other tangible items, that the Producing Party
 2
                     affix in a prominent place on the exterior of the container or containers
 3
                     in which the information is stored the legend “CONFIDENTIAL.” If
 4
                     only a portion or portions of the information warrants protection, the
 5
                     Producing Party, to the extent practicable, will identify the protected
 6
                     portion(s).
 7
               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8
     failure to designate qualified information or items does not, standing alone, waive the
 9
     Designating Party’s right to secure protection under this Order for such material.
10
     Upon timely correction of a designation, the Receiving Party must make reasonable
11
     efforts to assure that the material is treated in accordance with the provisions of this
12
     Order.
13
     6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
14
               6.1   Timing of Challenges. Any Party or Non-Party may challenge a
15
     designation of confidentiality at any time that is consistent with the Court’s
16
     Scheduling Order.
17
               6.2   Meet and Confer. The Challenging Party will initiate the dispute
18
     resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
19
     et seq.
20
               6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
21
     joint stipulation pursuant to Local Rule 37-2.
22
               6.4   The burden of persuasion in any such challenge proceeding will be on
23
     the Designating Party. Frivolous challenges, and those made for an improper purpose
24
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
25
     expose the Challenging Party to sanctions. Unless the Designating Party has waived
26
     or withdrawn the confidentiality designation, all parties will continue to afford the
27
     material in question the level of protection to which it is entitled under the Producing
28

                                                  9
                                     STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 11 of 18 Page ID #:262



 1
     Party’s designation until the Court rules on the challenge.
 2
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 3
           7.1    Basic Principles. A Receiving Party may use Protected Material that is
 4
     disclosed or produced by another Party or by a Non-Party in connection with this
 5
     Action only for prosecuting, defending, or attempting to settle this Action. Such
 6
     Protected Material may be disclosed only to the categories of persons and under the
 7
     conditions described in this Order. When the Action has been terminated, a Receiving
 8
     Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 9
           Protected Material must be stored and maintained by a Receiving Party at a
10
     location and in a secure manner that ensures that access is limited to the persons
11
     authorized under this Order.
12
           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
13
     otherwise ordered by the court or permitted in writing by the Designating Party, a
14
     Receiving Party may disclose any information or item designated
15
     “CONFIDENTIAL” only to:
16
                        (a)    the Receiving Party’s Outside Counsel of Record in this
17
                  Action, as well as employees of said Outside Counsel of Record to
18
                  whom it is reasonably necessary to disclose the information for this
19
                  Action;
20
                        (b)    the officers, directors, and employees (including House
21
                  Counsel) of the Receiving Party to whom disclosure is reasonably
22
                  necessary for this Action;
23
                        (c)    Experts (as defined in this Order) of the Receiving Party to
24
                  whom disclosure is reasonably necessary for this Action and who have
25
                  signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26
                        (d)    the Court and its personnel;
27
                        (e)    court reporters and their staff;
28

                                                 10
                                    STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 12 of 18 Page ID #:263



 1
                        (f)    professional jury or trial consultants, mock jurors, and
 2
                 Professional Vendors to whom disclosure is reasonably necessary for
 3
                 this Action and who have signed the “Acknowledgment and Agreement
 4
                 to Be Bound” (Exhibit A);
 5
                        (g)    the author or recipient of a document containing the
 6
                 information or a custodian or other person who otherwise possessed or
 7
                 knew the information;
 8
                        (h)    during their depositions, witnesses, and attorneys for
 9
                 witnesses, in the Action to whom disclosure is reasonably necessary
10
                 provided: (1) the deposing party requests that the witness sign the form
11
                 attached as Exhibit A hereto; and (2) they will not be permitted to keep
12
                 any confidential information unless they sign the “Acknowledgment and
13
                 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
14
                 Designating Party or ordered by the court. Pages of transcribed
15
                 deposition testimony or exhibits to depositions that reveal Protected
16
                 Material may be separately bound by the court reporter and may not be
17
                 disclosed to anyone except as permitted under this Stipulated Protective
18
                 Order; and
19
                        (i)    any mediator or settlement officer, and their supporting
20
                 personnel, mutually agreed upon by any of the parties engaged in
21
                 settlement discussions.
22
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
23
           PRODUCED IN OTHER LITIGATION
24
           If a Party is served with a subpoena or a court order issued in other litigation
25
     that compels disclosure of any information or items designated in this Action as
26
     “CONFIDENTIAL,” that Party must:
27
                        (a)    promptly notify in writing the Designating Party. Such
28

                                               11
                                  STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 13 of 18 Page ID #:264



 1
                  notification will include a copy of the subpoena or court order;
 2
                        (b)    promptly notify in writing the party who caused the
 3
                  subpoena or order to issue in the other litigation that some or all of the
 4
                  material covered by the subpoena or order is subject to this Protective
 5
                  Order. Such notification will include a copy of this Stipulated Protective
 6
                  Order; and
 7
                        (c)    cooperate with respect to all reasonable procedures sought
 8
                  to be pursued by the Designating Party whose Protected Material may be
 9
                  affected.
10
           If the Designating Party timely seeks a protective order, the Party served with
11
     the subpoena or court order will not produce any information designated in this action
12
     as “CONFIDENTIAL” before a determination by the court from which the subpoena
13
     or order issued, unless the Party has obtained the Designating Party’s permission. The
14
     Designating Party will bear the burden and expense of seeking protection in that court
15
     of its confidential material and nothing in these provisions should be construed as
16
     authorizing or encouraging a Receiving Party in this Action to disobey a lawful
17
     directive from another court.
18
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19
           PRODUCED IN THIS LITIGATION
20
                        (a)    The terms of this Order are applicable to information
21
                  produced by a Non-Party in this Action and designated as
22
                  “CONFIDENTIAL.” Such information produced by Non-Parties in
23
                  connection with this litigation is protected by the remedies and relief
24
                  provided by this Order. Nothing in these provisions should be construed
25
                  as prohibiting a Non-Party from seeking additional protections.
26
                        (b)    In the event that a Party is required, by a valid discovery
27
                  request, to produce a Non-Party’s confidential information in its
28

                                               12
                                  STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 14 of 18 Page ID #:265



 1
                  possession, and the Party is subject to an agreement with the Non-Party
 2
                  not to produce the Non-Party’s confidential information, then the Party
 3
                  will:
 4
                                (1)      promptly notify in writing the Requesting Party and
 5
                          the Non-Party that some or all of the information requested is
 6
                          subject to a confidentiality agreement with a Non-Party;
 7
                                (2)      promptly provide the Non-Party with a copy of the
 8
                          Stipulated Protective Order in this Action, the relevant discovery
 9
                          request(s), and a reasonably specific description of the information
10
                          requested; and
11
                                (3)      make the information requested available for
12
                          inspection by the Non-Party, if requested.
13
                          (c)   If the Non-Party fails to seek a protective order from this
14
                  court within 14 days of receiving the notice and accompanying
15
                  information, the Receiving Party may produce the Non-Party’s
16
                  confidential information responsive to the discovery request. If the Non-
17
                  Party timely seeks a protective order, the Receiving Party will not
18
                  produce any information in its possession or control that is subject to the
19
                  confidentiality agreement with the Non-Party before a determination by
20
                  the court. Absent a court order to the contrary, the Non-Party will bear
21
                  the burden and expense of seeking protection in this court of its
22
                  Protected Material.
23
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25
     Protected Material to any person or in any circumstance not authorized under this
26
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
27
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
28

                                                   13
                                      STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 15 of 18 Page ID #:266



 1
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 2
     persons to whom unauthorized disclosures were made of all the terms of this Order,
 3
     and (d) request such person or persons to execute the “Acknowledgment and
 4
     Agreement to Be Bound” that is attached hereto as Exhibit A.
 5
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6
           PROTECTED MATERIAL
 7
           When a Producing Party gives notice to Receiving Parties that certain
 8
     inadvertently produced material is subject to a claim of privilege or other protection,
 9
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
11
     may be established in an e-discovery order that provides for production without prior
12
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
13
     parties reach an agreement on the effect of disclosure of a communication or
14
     information covered by the attorney-client privilege or work product protection, the
15
     parties may incorporate their agreement in the stipulated protective order submitted to
16
     the court.
17
     12.   MISCELLANEOUS
18
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19
     person to seek its modification by the Court in the future.
20
           12.2 Right to Assert Other Objections. By stipulating to the entry of this
21
     Protective Order no Party waives any right it otherwise would have to object to
22
     disclosing or producing any information or item on any ground not addressed in this
23
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
24
     ground to use in evidence of any of the material covered by this Protective Order.
25
           12.3 Filing Protected Material. A Party that seeks to file under seal any
26
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
27
     only be filed under seal pursuant to a court order authorizing the sealing of the
28

                                               14
                                  STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 16 of 18 Page ID #:267



 1
     specific Protected Material at issue. If a Party's request to file Protected Material
 2
     under seal is denied by the court, then the Receiving Party may file the information in
 3
     the public record unless otherwise instructed by the court.
 4
     13.   FINAL DISPOSITION
 5
           After the final disposition of this Action, as defined in paragraph 4, within 60
 6
     days of a written request by the Designating Party, each Receiving Party must return
 7
     all Protected Material to the Producing Party. As used in this subdivision, “all
 8
     Protected Material” includes all copies, abstracts, compilations, summaries, and any
 9
     other format reproducing or capturing any of the Protected Material. The Receiving
10
     Party must submit a written certification to the Producing Party (and, if not the same
11
     person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
12
     (by category, where appropriate) all the Protected Material that was returned and (2)
13
     affirms that the Receiving Party has not retained any copies, abstracts, compilations,
14
     summaries or any other format reproducing or capturing any of the Protected
15
     Material. Notwithstanding this provision, Counsel are entitled to retain an archival
16
     copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
17
     memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
18
     work product, and consultant and expert work product, even if such materials contain
19
     Protected Material. Any such archival copies that contain or constitute Protected
20
     Material remain subject to this Protective Order as set forth in Section 4
21
     (DURATION).
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
28

                                                15
                                   STIPULATED PROTECTIVE ORDER
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 17 of 18 Page ID #:268
Case 2:17-cv-09044-CAS-KS Document 58 Filed 09/21/20 Page 18 of 18 Page ID #:269



 1
                                           EXHIBIT A
 2
 3
              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
 5
           I, _____________________________ [full name], of _________________
 6
     [full address], declare under penalty of perjury that I have read in its entirety and
 7
     understand the Stipulated Protective Order that was issued by the United States
 8
     District Court for the Central District of California on [date] in the case of
 9
     ___________ [insert case name and number]. I agree to comply with and to be
10
     bound by all the terms of this Stipulated Protective Order and I understand and
11
     acknowledge that failure to so comply could expose me to sanctions and punishment
12
     in the nature of contempt. I solemnly promise that I will not disclose in any manner
13
     any information or item that is subject to this Stipulated Protective Order to any
14
     person or entity except in strict compliance with the provisions of this Order.
15
           I further agree to submit to the jurisdiction of the United States District Court
16
     for the Central District of California for the purpose of enforcing the terms of this
17
     Stipulated Protective Order, even if such enforcement proceedings occur after
18
     termination of this action. I hereby appoint __________________________ [full
19
     name] of _______________________________________ [full address and
20
     telephone number] as my California agent for service of process in connection with
21
     this action or any proceedings related to enforcement of this Stipulated Protective
22
     Order.
23
24
           Date: ______________________________________
25
           City and State where signed: _________________________________
26
           Printed name: _______________________________
27
           Signature: __________________________________
28

                                                17
                                   STIPULATED PROTECTIVE ORDER
